DETAILED ACTION
This Non-Final Office Action is in response to the amendment filed 12/20/21 after a Non-Final.  The Examiner’s position has changed based on updated search and prior art. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 7 and 13 under 35 U.S.C. 112 has been withdrawn in view of applicant’s amendment to the claims.
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-7, 17, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gryska et al. (US8835180 herein after “Gryska”) in view of Narendrnath et al. (US6490144 herein after “Narendrnath”).
Claim 1: Gryska discloses a capacitive gas sensor comprising: a first electrode (electrode 20, 120; Figs. 1, 2); a second electrode (second electrode 30, 130); and a gas-sensitive dielectric material (analyte-responsive dielectric layer 10, 110) arranged between the first and the second electrodes to form a gas sensitive capacitor, the gas-sensitive dielectric material being adapted to absorb a gas compound Such embodiments are pictured in FIG. 1. However, it is also contemplated that other, optional layers may be present between the first electrode 20 and the analyte-responsive dielectric layer 10, and/or between the second electrode 30 and the analyte-responsive dielectric layer 10. In such a case, either or both of the electrodes may not be in direct contact with some or all of a surface of the analyte-responsive dielectric material. For example, a tie layer or layers may be used to improve the bonding between an electrode and the analyte-responsive dielectric layer. Or, a passivation layer or layers (for example, a layer of silicon dioxide) may be placed in between a surface of the analyte-responsive dielectric layer and an electrode surface, in order to minimize the possibility of arcing between the electrodes. In some embodiments, multiple such optional layers may be used; alternatively, a single layer may serve multiple functions. Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).
	Gryska fails to teach the dielectric-electrode interfacing material being adapted to absorb thermally-induced dilatation of the at least one of the first and second electrodes for reducing the mechanical stress on the gas-sensitive dielectric. 
	However, Narendrnath teaches the use of a compliant member 300 (Fig. 4) positioned between a dielectric 60 and a metal base 130.  The compliant member 300 is used to provide an interface that absorbs thermal stresses arising from the thermal expansion mismatch between the dielectric 60 and the base 130. 
	It is within the scope of a person having ordinary skill in the art to use a known technique to improve similar devices in the same way and to apply a known technique to a known device ready for 

Claim 2:  Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska teaches wherein the gas-sensitive dielectric material comprises a gas-sensitive polymer (the analyte-responsive dielectric material is chosen from the family of materials comprising so-called "polymers of intrinsic microporosity" (hereafter called PIMs) (col. 5, lines 40-45). The PIMS can be blended with a material this is an analyte-responsive dielectric material including hypercrosslinked polymer networks and the like. col. 7, lines 45-64).

Claim 5: Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska teaches wherein the gas-sensitive dielectric material comprises a polymer material from an additived polymer grade, the polymers of the additived polymer grade including a cross-linking additive adapted to pin the chains of the polymer material for increasing the resistance to a change of chain orientation under thermally-induced mechanical stress from the at least one of the first and second electrodes (the PIMs can be blended with a material this is an analyte-responsive dielectric material including hypercrosslinked polymer networks and the like. col. 7, lines 45-64.  Cross-linked polymers have an improved mechanical strength over linear polymers; this is an intrinsic property of cross-linked polymers.).

Claim 6:  Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska teaches wherein at least one of the first and second electrodes have a porous structure adapted to pass through the gas compound (col. 8, lines .34-65: In various embodiments either or both of the electrodes can be permeable to an organic analyte…Such a discontinuous electrode may be microscopically discontinuous.)

Claim 7:  Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska teaches wherein at least one of the first and second electrodes is made of a porous polymer material doped with electrically conducting particles (Such a discontinuous electrode may be microscopically discontinuous. For example, an electrode can be formed by the deposition (e.g., by coating, ink jet printing, etc.) of a sol comprising particles (e.g. nanoparticles) of a conductive material. col. 8, line 49-top col. 9)

Claim 17:  Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska teaches wherein the dielectric- electrode interfacing material is permeable to the gas compound and/or comprises a polymer having a glass temperature higher than the glass temperature of the gas-sensitive dielectric material ((col. 11, lines 5-23: Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).

Claim 20:  Gryska discloses a capacitive gas sensor comprising: a first electrode (electrode 20, 120; Figs. 1, 2); a second electrode (second electrode 30, 130); and a gas-sensitive dielectric material (analyte-responsive dielectric layer 10, 110) arranged between the first and the second electrodes having  a permittivity that depends on an amount of absorbed gas compound (when the analyte is absorbed by the dielectric, the dielectric properties change which changes the capacitance which can be sensed); a dielectric-electrode interfacing material interposed between the gas-sensitive dielectric material and one of the first and second electrodes (col. 11, lines 5-23: Such embodiments are pictured in FIG. 1. However, it is also contemplated that other, optional layers may be present between the first electrode 20 and the analyte-responsive dielectric layer 10, and/or between the second electrode 30 and the analyte-responsive dielectric layer 10. In such a case, either or both of the electrodes may not be in direct contact with some or all of a surface of the analyte-responsive dielectric material. For example, a tie layer or layers may be used to improve the bonding between an electrode and the analyte-responsive dielectric layer. Or, a passivation layer or layers (for example, a layer of silicon dioxide) may be placed in between a surface of the analyte-responsive dielectric layer and an electrode surface, in order to minimize the possibility of arcing between the electrodes. In some embodiments, multiple such optional layers may be used; alternatively, a single layer may serve multiple functions. Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).
	Gryska fails to teach the dielectric-electrode interfacing material is adapted to absorb thermally-induced dilatation of at least one of the first and second electrodes for reducing the mechanical stress on the gas-sensitive dielectric. 
	However, Narendrnath teaches the use of a compliant member 300 (Fig. 4) positioned between a dielectric 60 and a metal base 130.  The compliant member 300 is used to provide an interface that absorbs thermal stresses arising from the thermal expansion mismatch between the dielectric 60 and the base 130. 
	It is within the scope of a person having ordinary skill in the art to use a known technique to improve similar devices in the same way and to apply a known technique to a known device ready for improvement to yield predictable results.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Gryska with the compliant member 300 of Narendrnath in order to ensure that the dielectric and electrode layers of the sensor do not become damaged or separated due to differences in coefficients of thermal expansion (CTEs) thereby resulting in a stronger gas sensor over varying temperatures. 

Claim 22: Gryska in view of Narendrnath teaches the device of claim 20, previous.  Gryska teaches wherein the dielectric- electrode interfacing material is permeable to the gas compound and/or comprises a polymer having a glass temperature higher than the glass temperature of the gas-sensitive dielectric material ((col. 11, lines 5-23: Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).

Claim 23: Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska teaches wherein the dielectric- electrode interfacing material is permeable to the gas compound and/or comprises a polymer having a glass temperature higher than the glass temperature of the gas-sensitive dielectric material ((col. 11, lines 5-23: Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).

Claims 3, 4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska further in view of Narendrnath further in view of Li (US8099707 herein after “Li”).
Claim 3: Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska fails to teach wherein the dielectric material comprises one or more layers of a sulfone-based polymer of a group comprising: polysulfone, polyethersulfone and polyphenylsulfone, and any combination thereof. 
	However, Li teaches the use of known dielectrics including polyimide, a low-k dielectric formed by a sol-gel technique, or sulfone (col. 18, lines 12-27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a dielectric material for the capacitor of Gryska including a sulfone or comparable material including sol-gel or polyimide in order to ensure the capacitor is compatible with high-temperature processing, as taught by Li. 

Claim 4: Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska fails to teach wherein the dielectric material comprises one or more layers of a sulfone-based polymer. 
	However, Li teaches the use of known dielectrics including polyimide, a low-k dielectric formed by a sol-gel technique, or sulfone (col. 18, lines 12-27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a dielectric material for the capacitor of Gryska including a sulfone or comparable material including sol-gel or polyimide in order to ensure the capacitor is compatible with high-temperature processing, as taught by Li.

Claim 12: Gryska discloses a capacitive gas sensor comprising: a first electrode (electrode 20, 120; Figs. 1, 2); a second electrode (second electrode 30, 130); and a gas-sensitive dielectric material (analyte-responsive dielectric layer 10, 110) arranged between the first and the second electrodes to form a gas sensitive capacitor, a dielectric-electrode interfacing material arranged between the gas-sensitive dielectric material and one of the first or second electrodes (col. 11, lines 5-23: Such embodiments are pictured in FIG. 1. However, it is also contemplated that other, optional layers may be present between the first electrode 20 and the analyte-responsive dielectric layer 10, and/or between the second electrode 30 and the analyte-responsive dielectric layer 10. In such a case, either or both of the electrodes may not be in direct contact with some or all of a surface of the analyte-responsive dielectric material. For example, a tie layer or layers may be used to improve the bonding between an electrode and the analyte-responsive dielectric layer. Or, a passivation layer or layers (for example, a layer of silicon dioxide) may be placed in between a surface of the analyte-responsive dielectric layer and an electrode surface, in order to minimize the possibility of arcing between the electrodes. In some embodiments, multiple such optional layers may be used; alternatively, a single layer may serve multiple functions. Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).

	However, Narendrnath teaches the use of a compliant member 300 (Fig. 4) positioned between a dielectric 60 and a metal base 130.  The compliant member 300 is used to provide an interface that absorbs thermal stresses arising from the thermal expansion mismatch between the dielectric 60 and the base 130.  The compliant member 300 is chosen to withstand the mismatch in coefficient of thermal expansion (CTE) between the dielectric 60 and the base 130. The material of the compliant member 300 comprises a polymer layer which is compliant and able to absorb thermal stresses. Suitable polymers include, for example, adhesives, pastes, liquids, and gels comprising polyimide, polyketone, polyetherketone, polysulfone, polycarbonate, polystyrene, nylon, polyvinylchloride, polypropylene, polyetherketones, polyethersulfone, polyethylene terephthalate, fluoroethylene propylene copolymers, cellulose, triacetates, silicone, and rubber or mixtures thereof. In addition, the polymer layer may also have a high thermal conductivity and be capable of withstanding operating temperatures. The polymer layer may be sufficiently compliant to withstand a CTE mismatch between the dielectric 60 and the base 130 of at least about 15%, and preferably comprises a low elastic modulus of about 10.times.10.sup.3 to about 100.times.10.sup.3 psi, which can withstand a CTE mismatch of up to 600% between the dielectric 60 and the base 130. (end col. 8-col. 9, line 15). Therefore, given the considerations including high operating temperatures and an ability to tolerate mismatch at high temperatures, it is understood that the glass transition temperature of the compliant member 300 is higher than the glass transition temperature(s) of the adjacent materials which it is protecting otherwise, the compliant member would transition to a crystalline, glassy state and the rigidity would not protect the adjacent materials due to mismatch of CTEs.
	Gryska in view of Narendrnath fails to teach wherein the gas sensitive dielectric is a sulfone-based polymer material.
	However, Li teaches the use of known dielectrics including polyimide, a low-k dielectric formed by a sol-gel technique, or sulfone (col. 18, lines 12-27). 


Claim 13: Gryska in view of Narendrnath further in view of Li teaches the device of claim 12, previous.  Gryska teaches wherein at least one of the first and second electrodes is made of a porous polymer material doped with electrically conducting particles (A sol comprising conductive nanoparticles: Such a discontinuous electrode may be microscopically discontinuous. For example, an electrode can be formed by the deposition (e.g., by coating, ink jet printing, etc.) of a sol comprising particles (e.g. nanoparticles) of a conductive material. col. 8, line 49-top col. 9).
	Gryska in view of Narendrnath further in view of Li fails to teach a thickness and/or a degree of porosity of the porous polymer material being selected to reduce thermal dilatation of the respective electrode at temperatures from 80°C to 250°C so as to reduce the mechanical stress applied on the gas-sensitive dielectric material.
	However, the sol comprising conductive nanoparticles is a porous polymer material.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to design a sensor to accommodate anticipated operating environments.  The considerations including thickness, porosity and compatibility or functionality with other components is within the scope of a person having ordinary skill in the art in order to ensure that the device will function under the intended operating conditions.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Gryska in view of Narendrnath further in view of Li including a porous polymer material doped with electrically conducting particles and ensure that the thickness and degree of porosity of the porous polymer are such that the device functions in the intended environment including designing the electrode to have specific dimensions and porosity. 

Claim 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Narendrnath further in view of Rajaraman et al. (US20160377569 herein after “Rajaraman”).
Claim 18:  Gryska in view of Narendrnath teaches the device of claim 1, previous.  Gryska in view of Narendrnath fails to teach wherein the gas-sensitive dielectric material comprises one or more layers of a polymer of a group comprising: cellulose acetate butyrate, polyamide-imide, polyetherimide, and polyamide, and/or any combinations thereof.
	However, Rajaraman teaches well known gas-sensitive dielectrics including polyimide, polyesters, polymethyl methacrylate (PMMA), benzocyclobutene (BCB), polysulfates, and cellulose acetate butyrate.  The choice of materials suitable for an intended purpose is within the scope of a person having ordinary skill in the art.  The choice can depend on operating conditions (temperature, environment, etc.), cost, compatibility with other materials, and a target analyte. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a polymer dielectric, as taught by Gryska in view of Narendrnath, and further to use a well-known gas-sensitive polymer including cellulose acetate butyrate and polyimide in order to have a dielectric material which is suitable for the intended detection of a target analyte without requiring heating to higher temperatures.

Claim 20: Gryska in view of Narendrnath teaches the device of claim 20, previous.  Gryska in view of Narendrnath fails to teach wherein the gas-sensitive dielectric material comprises one or more layers of a polymer of a group comprising: cellulose acetate butyrate, polyamide-imide, polyetherimide, and polyamide, and/or any combinations thereof.
	However, Rajaraman teaches well known gas-sensitive dielectrics including polyimide, polyesters, polymethyl methacrylate (PMMA), benzocyclobutene (BCB), polysulfates, and cellulose acetate butyrate.  The choice of materials suitable for an intended purpose is within the scope of a person having ordinary skill in the art.  The choice can depend on operating conditions (temperature, environment, etc.), cost, compatibility with other materials, and a target analyte. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a polymer dielectric, as taught by Gryska in view of Narendrnath, and further .


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher (US20090134026 herein after “Langenbacher”) further in view of Narendrnath.

Claim 1: Langenbacher discloses a capacitive gas sensor ([0037] capacitor formed by electrically conductive layers 2, 3; see Fig. 2a) comprising: a first electrode (conductive layer 2); a second electrode (conductive layer 3); a gas-sensitive dielectric material (gas-sensitive layer 4) arranged between the first and the second electrodes to form a gas sensitive capacitor ([0037]), the gas-sensitive dielectric material having a permittivity that depends on an amount of gas compound absorbed from an environmental medium ([0037] In operation of the gas sensor, molecules of the gas to be detected diffuse via open lateral surfaces of the gas-sensitive layer or through second electrically conductive layer 3, which is at least partially gas-permeable, into gas-sensitive layer 4 and are adsorbed therein. The dielectric constant and the ohmic resistance of gas-sensitive layer 4 are thus impaired. The changes in these material properties are recorded by measuring the impedance of the capacitor formed by electrically conductive layers 2 and 3 and gas-sensitive layer 4 and insulator 5 and allow conclusions to be drawn about the gas concentration in the environment.); and a dielectric-electrode interfacing material (insulator 5) arranged at an interface between the gas-sensitive dielectric material and at least one of the first and second electrodes (the insulator 5 is positioned between the first electrode 2 and the dielectric material 4).
	Langenbacher fails to teach the dielectric-electrode interfacing material being adapted to absorb thermally-induced dilatation of the at least one of the first and second electrodes for reducing the mechanical stress on the gas-sensitive dielectric. 
	However, Narendrnath teaches the use of a compliant member 300 (Fig. 4) positioned between a dielectric 60 and a metal base 130.  The compliant member 300 is used to provide an interface that 
	It is within the scope of a person having ordinary skill in the art to use a known technique to improve similar devices in the same way and to apply a known technique to a known device ready for improvement to yield predictable results.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Langenbacher with the compliant member 300 of Narendrnath in order to ensure that the dielectric and electrode layers of the gas sensor do not become damaged or separated due to differences in coefficients of thermal expansion (CTEs) thereby resulting in a stronger gas sensor over varying temperatures.

Claim 8: Langenbacher in view of Narendrnath teaches the capacitive gas sensor according to claim 1. Langenbacher teaches wherein the first electrode (conductive layer 2) is formed on a top side of the gas-sensitive dielectric material (gas-sensitive layer 4) that absorbs the gas compound from the environment, the second electrode (conductive layer 3) is formed on a side of the gas-sensitive dielectric material opposed to the top side (see Fig. 2a), and the dielectric-electrode interfacing material (insulator 5) being formed directly on said top side of the gas-sensitive dielectric material to separate it from the first electrode (the insulator 5 separates the gas-sensitive layer 4 and the conductive layer 2, Fig. 2a).  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           3/6/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861